Citation Nr: 1605301	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating prior to August 9, 2012, and a rating in excess of 30 percent from August 9, 2012, for post concussive headaches with residual pseudo tumor cerebri.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  While the September 2008 rating decision denied a compensable rating, in a February 2015 rating decision, the AOJ increased the Veteran rating for headaches to 30 percent from August 9, 2012.

In December 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Roanoke, Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Over the entirety of the appeal period, the Veteran experienced frequent prostrating heachaches without severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to August 9, 2012, the criteria for a 30 percent rating for migraine headaches but no higher were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  Over the entirety of the appeal period, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in May 2008, prior to the adjudication of his claim in September 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file.  

In June 2008, August 2012, and evaluation of records in May 2013, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not. 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The RO has evaluated the Veteran's headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  Under Diagnostic Code 8100, a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating, the maximum scheduler rating available, is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2015).

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).


Merits

The Veteran contends that she is entitled to a higher disability rating throughout the entirety of the appeal.  The Board finds that the evidence demonstrates that the Veteran's headache disability warrants an increased rating for the period prior to August 9, 2012, to 30 percent but no higher for the entirety of the appeal period.  

Period prior to August 9, 2012

Turning to the VA examinations provided to the Veteran in June 2008, August 2012, review of records conducted by a VA examiner in May 2013, and the Veteran's testimony at the hearing, the Board notes that each of the examinations are broadly consistent with the same level of disability and the Veteran testified that her condition had been consistent.  In June 2008, the VA examiner wrote that the Veteran has "daily or more often" headaches which last 1 to 2 days at which time ordinary activity is possible albeit limited with frequent fatigability.  In reviewing this examination report, the Board notes that the examiner did not use the word prostrating but did describe prostration as outlined above.  This sentiment is more thoroughly flushed out in the August 2012 VA examination.  The 2012 examiner indicated that the Veteran had characteristic prostrating attacks of headache pain more frequently than once per month.  

Turning to the Veteran's testimony, statements, and medical treatment notes, the Board finds that the Veteran is competent to report the symptoms and duration of her headaches and is also credible in this regard as she has consistently described the same symptoms to both the examiner in June 2008 and August 2012.  She consistently sought medical care for the symptoms as corroborated by her medical treatment notes.  Thus, in determining the duration of the Veteran's current severity, the Board finds her testimony in December 2015 probative to the issue, and furthermore, considering the entirety of the evidence the Board finds that a 30 percent rating from the initial filing of the claim for an increased rating is warranted as her headaches have been demonstrated to be characteristic prostrating attacks occurring on an average once a month over last several months.

Entitlement to a rating greater than 30 percent 

The Board does not find that the evidence establishes that the Veteran's migraine headaches warrant a 50 percent rating at any time during the appeal period.  

In considering the requirement for a 50 percent rating, the Board is left to interpret these terms.  Turning to the meaning of "completely prostrating."  This addition of "completely" separates the criteria of a 30 percent rating, which requires only prostrating attacks, from a 50 percent rating.  In reviewing the two definitions provided above between Webster and Dorland the Board reasons that the Webster's definition describes a more severe type of prostration and allows the Board to separate a prostrating attack from a "completely" prostrating attack.  The language of the definition also reinforces this conclusion as it contains the same verbiage "complete mental or physical exhaustion or collapse:" (Emphasis added.)  Turning to the meaning of "severe economic inadaptability," the Board is cognizant of the holding in Pierce that the Veteran need not show complete inability to work, but the Board reasons that "severe economic inadaptability" would entail frequent absences of work due to the Veteran's headaches so as to cause a severe burden on her ability to retain employment or some severe impact on her ability to work.  With these preliminary issues defined, the Board turns to the evidence of the case starting with the VA examinations.

While both examination in June 2008 and August 2012 contain evidence of frequent prostrating attacks, these notation do not include evidence that these frequent attack are completely prostrating (i.e. complete mental or physical exhaustion or collapse). In fact, the June 2008 examiner indicated that daily activity was possible, albeit limited.  

The Veteran describes in her June 2008 examination that her symptoms confine her to bed, but she also reported that she goes to work with the headaches because she must support her daughter as a single parent.  This sentiment was repeated in the Veteran's December 2015 hearing, wherein the Veteran testified "I'm a single parent I have to go to work, and um the change in my schedule kind of helped because I work at night versus during the day time.  So during the day time I get an opportunity to rest it off and hope that I'm able to go, but sometimes when I feel like I can go to work - or I can't go to work excuse me, it would be too late to call in so I end up going and I explain to my supervisor what's going on and they just let me rest my head."  The Veteran goes on to testify "sometimes I can't do activities with my daughter or stay at a softball game due to feeling bad with the migraine so it affects the household bad at times."  The Board is cognizant of the Veteran situation as a single parent; however, description of her headaches indicate that they are not completely prostrating as she describes she is able to go to work with a headache.  To the extent that the Veteran does have attacks that prevent her from functioning, based on the evidence, the Board finds that these completely prostrating attacks are infrequent and thus do not meet by the criteria required for a 50 percent rating. 

With regard to severe economic inadaptability, the Board turns to the work-time that the Veteran has lost due to her headaches to determine whether there is severe economic inadaptability.  In her June 2008 VA examination she stated that she lost less than a week of work in a year, which she attributed not only to her headaches but also her daughter's medical appointments and a death in the family.  In the August 2012 VA examination, the Veteran reported that she has missed five to six days a year for headaches, but also mentions that if she stays at work she is allowed to find a quiet place to lie her head down on a table to help with the headache pain.  While the Board recognizes the Veteran's  employer's accommodation, the Board does not correlate the five to six days of missed work-time to severe economic inadaptability even when taking into account the Veteran's testimony about the accommodation, which she describes as occurring "sometimes."  Considering the foregoing, the Board finds that the Veteran does meet the criteria for a 50 percent rating for her headaches at any point during the appeal period.



	(CONTINUED ON NEXT PAGE)



ORDER

A 30 percent disability rating for migraine headaches for the period prior to August 9, 2012, but no higher, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A rating greater than 30 percent for headaches for the period beginning on August 9, 2012, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


